DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-16, filed 14 December 2021, in view of the amendments with respect to claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, and 35-38 have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Daifei Zhang on 16 December 2021 – 17 December 2021.

Claim 1, lines 6-8 “M resource blocks/sub-carriers/resource units in a system uplink transmission bandwidth, M is a positive integer that is larger than 1” has been replaced with --at least one of M resource blocks, M sub-carriers or M resource units in a system uplink transmission bandwidth, M is a positive integer larger than or equal to 1--
Claim 2, lines 1-7 “claim 1, wherein
wherein the at least one” has been replaced with --claim 1, wherein the at least one--
Claim 9, lines 8-10 “M resource blocks/sub-carriers/resource units in a system uplink transmission bandwidth, M is a positive integer that is larger than 1” has been replaced with --at least one of M resource blocks, M sub-carriers or M resource units in a system uplink transmission bandwidth, M is a positive integer larger than or equal to 1--
Claim 10, lines 1-7 “claim 9, wherein
wherein the at least one” has been replaced with --claim 9, wherein the at least one--
Claim 17, lines 7-9 “M resource blocks/sub-carriers/resource units in a system uplink transmission bandwidth, M is a positive integer that is larger than 1” has been replaced with --at least one of M resource blocks, M sub-carriers or M resource units in a system uplink transmission bandwidth, M is a positive integer larger than or equal to 1--
Claim 18, lines 1-7 “claim 17, wherein
wherein the at least one” has been replaced with --claim 17, wherein the at least one--
Claim 25, lines 11-12 “M resource blocks/sub-carriers/resource units in a system uplink transmission bandwidth, M is a positive integer that is larger than 1” has been replaced with --at least one of M resource blocks, M sub-carriers or M resource units in a system uplink transmission bandwidth, M is a positive integer larger than or equal to 1--
Claim 26, lines 1-7 “claim 25, wherein
wherein the at least one” has been replaced with --claim 25, wherein the at least one--

Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 13-14, 17-18, 21-22, 25-26, 29-30, and 35-38 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469